Detailed Action
This office action is in response to the amendment filed on 07/22/2022.

Status of Claims
Claims 1-2, 4-12, 14-18, and 20 are pending.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, 10-11, 15, and 18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Walton et al. (Publication No. US 2010/0095740, hereinafter referred as Walton) in view of Behzad et al. (Publication No. US 2007/0058703, hereinafter referred as Behzad).
	Regarding Claims 1, 11 and 18, Walton discloses transmitting at least one interrogation signal to the sensor node  (A sensor is operable to receive a radio frequency (RF) interrogation signal transmitted by a transponder; see ¶ 0021 & figure 1 numeral 20, 50, and 40.);
 receiving, in response to the transmitting, a response signal from the sensor node (A return signal [response signal] transmitted by the wireless sensor to the transponder; see ¶ 0021 & figure 1 numeral 20, 40, and 60.);
 conditioning the response signal to obtain a plurality of echoes (The return signal [response signal] may reflect more or less times [echoes], depending on the physical arrangement of the reflecting structure and the instant of time the return signal is transmitted; see ¶ 0021 & figure 1 numeral 60.), 
wherein the conditioning comprises identifying a plurality of portions of the response signal as exhibiting a predefined signal characteristic (The time delays [characteristics] of the two [plurality] reflected signals [echoes] are detected [identifying] by the transponder and measured at a signal processing unit; see  ¶ 0023.); 
Walton fails to disclose determining a phase associated with at least two of the plurality of echoes; and summing the plurality of echoes together coherently to obtain a coherent response signal, wherein summing the plurality of echoes together coherently comprises phase matching the plurality of echoes with one another using the phases associated with the at least two echoes. However, in analogous art, Behzad discloses a method for receiving a multi-path signal components [two echoes] separated in phase; see ¶ 0064. The method includes phase shifting the non-phase-aligned multi-path signal components; see figure 8 step 462 & ¶ 0064. The method then includes summing the phase shifted signals to produce an ingoing signal; see figure 8 step 464 & ¶ 0064. It is inherent that a phase is determined for each of the at least two echoes in order to perform phase shifting only on the non-phase-aligned signals. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Walton sensor system with a multipath mechanism in order to improve reception; see ¶ 0017.

Regarding Claims 8 and 15, Walton discloses determining an environmental or physical condition using the coherent response signal (The “reflected signals [response] are detected by the transponder and measured at the signal processing unit. This measurement may then be used to estimate the value of the physical property,”; see ¶ 0023).

Regarding Claim 10, Walton discloses determining the environmental or physical condition using the coherent response signal comprises determining a temperature using the coherent response signal (The “SAW devices [sensor] may measure a different physical property, in which case a single wireless sensor may be operable to measure, for example, temperature (e.g., a physical property) and pressure (e.g., a peripheral physical property)”; see ¶ 0027).

Claims 2, 9, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Walton et al. (Publication No. US 2010/0095740, hereinafter referred as Walton) in view of Behzad et al. (Publication No. US 2007/0058703, hereinafter referred as Behzad) and further in view of Kawaguchi et al. (Publication No. US 2020/0007540, hereinafter referred as Kawaguchi).
	Regarding Claims 2 and 12, Walton, as applied to the claim above, fails to disclose identifying the plurality of portions of the response signal as exhibiting the predefined signal characteristic comprises identifying the plurality of portions of the response signal as exhibiting a predefined envelope. However, in analogous art, Kawaguchi discloses an envelope detector is used to recover an envelope of first and second echoes of the clock burst; see ¶ 0223. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Walton sensor system with the envelop detector in order improve the energy efficiency of the tracking system [sensor system] by replacing active tracking devices [sensor] with passive tracking devices [sensor]; see ¶ 0003-0004.

Regarding Claims 9 and 16, Walton, as applied to the claim above, fails to disclose determining the environmental or physical condition using the coherent response signal comprises determining at least one selected from the group consisting of: an oscillating frequency of the coherent response signal, an amplitude of the coherent response signal, and an envelope of the coherent response signal. However, in analogous art, Kawaguchi discloses an envelope detector is used to recover an envelope of first and second echoes of the clock burst; see ¶ 0223. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Walton sensor system with the envelop detector in order improve the energy efficiency of the tracking system [sensor system] by replacing active tracking devices [sensor] with passive tracking devices [sensor]; see ¶ 0003-0004.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Walton et al. (Publication No. US 2010/0095740, hereinafter referred as Walton) in view of Behzad et al. (Publication No. US 2007/0058703, hereinafter referred as Behzad) and further in view of Sommer et al. (Publication No. US 2001/0043650, hereinafter referred as Sommer).
Regarding Claims 4 and 14, Walton, as applied to the claim above, fails to disclose summing the plurality of echoes to one another coherently comprises time delaying at least two echoes of the plurality of echoes. However, in analogous art, Sommer discloses a “first signal comprising the sum of an echo generated by time varying reflections and an incoming signal source”; see ¶ 0036. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Walton sensor system with the summing mechanism in order to compensate for amplitude level and the time delay variations resulting from movement of objects that reflect the transmitted signals; see ¶ 0007.

Claims 5-6, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Walton et al. (Publication No. US 2010/0095740, hereinafter referred as Walton) in view of Behzad et al. (Publication No. US 2007/0058703, hereinafter referred as Behzad) and further in view of Rokhsaz et al. (Publication No. US 2017/0331460, hereinafter referred as Rokhsaz).
	Regarding Claims 5, 17, and 20, Walton, as applied to the claim above, fails to disclose transmitting the at least one interrogation signal to the sensor node comprises transmitting a plurality of frequency tones having distinct frequencies out-of-order. However, in analogous art, Rokhsaz discloses “a wireless sensor (e.g., the RF receiving circuit 75 of the passive wireless sensor 16) receives a series of radio frequency (RF) signals where from RF signal to RF signal of the series of RF signals received, the carrier frequency is changed in accordance with a frequency hopping pattern,”; see ¶ 0043. “The frequency hopping among the channels may be in accordance with … in accordance with a random (e.g., completely random or pseudo-random) pattern,”; see ¶ 0043. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Walton sensor system with the frequency hopping mechanism in order improve determine a sensed value of the environmental condition; see ¶ 0045.

	Regarding Claim 6, Walton, as applied to the claim above, fails to disclose transmitting the plurality of frequency tones out-of-order comprises transmitting the plurality of frequency tones according to a random time sequence. However, in analogous art, Rokhsaz discloses “a wireless sensor (e.g., the RF receiving circuit 75 of the passive wireless sensor 16) receives a series of radio frequency (RF) signals where from RF signal to RF signal of the series of RF signals received, the carrier frequency is changed in accordance with a frequency hopping pattern,”; see ¶ 0043. “The frequency hopping among the channels may be in accordance with … in accordance with a random (e.g., completely random or pseudo-random) pattern,”; see ¶ 0043. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Walton sensor system with the frequency hopping mechanism in order improve determine a sensed value of the environmental condition; see ¶ 0045.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Walton, Behzad, Rokhsaz, and further in view of Duran et al. (Publication No. US 2009/00153319, hereinafter referred as Duran).
	Regarding Claim 7, Walton, as applied to the claim above, fails to disclose receiving the response signal comprises receiving a plurality of response frequency tones from the sensor node, and transmitting the at least one interrogation signal to the sensor node comprises, subsequent to receiving the plurality of response frequency tones: determining an interrogation frequency tone based on the plurality of response frequency tones; and transmitting the interrogation frequency tone to the sensor node. However, in analogous art, Duran discloses start a pseudoramdomly hop sequence; see figure 8 numeral 804. Interrogate the current frequency and the reflected [response] is measured; see figure numeral 806 & 808. Continue until all frequency have been tested and reflected power measured; see figure 8 numeral 806-811.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Walton sensor system with the frequency identification mechanism in order operate only on frequencies that are within a portion of an antenna response curve that permits a sufficient signal to be transmitted and received; see ¶ 0073.
 
Response to Arguments
Applicant’s arguments with respect to claims 1, 11, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Negus et al. (US 2015/0230105) The prior art discloses that the summer perform "the phase de-rotated, "matched filter outputs" are stored in Memory 5L-20, and iteratively summed with the previously de-rotated matched filter outputs so as to perform coherent integration"; see ¶ 0368.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HECTOR REYES whose telephone number is (571)270-0239. The examiner can normally be reached M-F 6-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.E.R/Examiner, Art Unit 2472       


/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472